DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 03/15/2022 have been entered and fully considered.  Claims 1 and 3-5 are pending.  Claim 2 is cancelled.  Claim 1 is amended.  Claims 1 and 3-5 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0226106 A1 (“Minami”) in view of US 2014/0335417 A1 (“Nagai”), JP 2005-116186 A (“Nose”), and JP 2015-053113 A (“Mizuno”).
Regarding claim 1, Minami discloses a nonaqueous electrolyte secondary battery having a flat wound electrode assembly 4 (“electrode body”) obtained by winding a positive electrode plate 1 (“positive electrode”) and a negative electrode plate 2 (“negative electrode”) are wound with a separator 3 provided therebetween (Abstract; [0026]).  As shown in Fig. 2B, the electrode assembly comprises a flat part and a pair of curved parts.  The battery further comprises a nonaqueous electrolyte ([0045]) and a battery case 12 that houses the electrode assembly and the nonaqueous electrolyte ([0033]-[0034]).  The wound electrode assembly has a width-to-height ratio of 2 or more (Abstract; [0077]).  (The width W direction of Minami is analogous to the length (K) direction in the instant application, and the height H direction is analogous to the length (W) direction in the instant application.)
While Minami specifically teaches the ratio includes the width W is in reference to the width of the wound electrode assembly, Minami discloses an exemplary width of the positive electrode plate of 119.8 mm.  This is noted as including a wound positive-electrode-core-exposed portion 1b at one end of the positive electrode plate.  Minami is silent regarding the width of the positive-electrode-core-exposed portion and therefore the length (K) of the positive electrode mixture layer along the axial direction of the electrode body.
Nagai discloses a lithium-ion secondary battery comprising a wound electrode assembly 200.  Nagai discloses the positive electrode current collector 221 includes an uncoated portion 222 is provided along one lateral-side edge ([0041]).  In one embodiment the uncoated portion is 20 mm (115-95 mm) ([0160]).  The uncoated portion serves the same purpose as that in Minami, namely a portion at which to electrically connect the electrode terminals.  In view of the teachings of Minami, a 20 mm width would allow one to predictably electrically connect the electrode terminals.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the uncoated portion width of Nagai with the teachings of Minami because doing so amounts to a combination of prior art elements according to known methods to yield predictable results.
Combining the 20 mm width of the uncoated portion of Nagai with the 119.8 mm width of the positive electrode plate of Minami results in a positive electrode mixture layer length (K) of 99.8 mm.  See Example 1 of Minami at [0054]-[0060].  The ratio (K/W) of the length of the positive electrode mixture layer (K) to the height of the wound electrode assembly (W) (54.3 mm) is therefore 1.84.
Nose discloses a nonaqueous electrolyte secondary battery comprising a wound electrode group 2.  Nose discloses the electrode group 2 has a length L2 which is the length of a flat portion of the spiral surface of the electrode group, and a length L1 which is a length of the spiral surface in the direction parallel to the L2 (Fig. 4; [0076]-[0077]).  Nose teaches lengths L2 and L1 have the following relationship: 0.7 ≤ (L2/L1) ≤ 0.9.  By setting (L2/L1) to the above range, a sufficient effect of suppressing an internal short circuit can be obtained ([0077]).
Assuming the curved ends of the wound electrode group are substantially semicircular (as applicant does when deriving the formulae for SA and SB in [0023] and [0057] in the specification as filed), the following relationships can be derived.
                
                    S
                    B
                    =
                    π
                    
                        
                            
                                
                                    
                                        
                                            L
                                            1
                                            -
                                            L
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                        
                        
                            4
                        
                    
                    
                        
                            
                                
                                    L
                                    1
                                    -
                                    L
                                    2
                                
                            
                        
                        
                            2
                        
                    
                
            
                
                    S
                    A
                    =
                    2
                    
                        
                            L
                            1
                            -
                            L
                            2
                        
                        
                            2
                        
                    
                    L
                    2
                    =
                    L
                    2
                    
                        
                            L
                            1
                            -
                            L
                            2
                        
                    
                
            
                
                    
                        
                            S
                            B
                        
                        
                            S
                            A
                        
                    
                    =
                    
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            
                                
                                    
                                        
                                            L
                                            1
                                            -
                                            L
                                            2
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                        
                            L
                            2
                            
                                
                                    L
                                    1
                                    -
                                    L
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            π
                        
                        
                            4
                        
                    
                    
                        
                            1
                        
                        
                            L
                            2
                        
                    
                    
                        
                            L
                            1
                            -
                            L
                            2
                        
                    
                    =
                    
                        
                            π
                        
                        
                            4
                        
                    
                    
                        
                            
                                
                                    L
                                    1
                                
                                
                                    L
                                    2
                                
                            
                            -
                            1
                        
                    
                    =
                    
                        
                            π
                        
                        
                            4
                        
                    
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            L
                                            2
                                        
                                        
                                            L
                                            1
                                        
                                    
                                
                            
                            -
                            1
                        
                    
                
            
Therefore as shown above, the ratio L2/L1 is related to the claimed ratio SB/SA.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed ratio SB/SA to obtain a sufficient effect of suppressing an internal short circuit as taught by Nose.
Minami does not expressly disclose the ratio (B/A) of the air permeability (B) in each of the second regions to the air permeability (A) in the first region being 0.5 or more and 0.9 or less.
Mizuno discloses a secondary battery having a wound electrode body with a flat shape (Abstract; Fig. 1).  Mizuno teaches a Gurley value of the separator 15 in the corner portion 11B is preferably 90% or less of the Gurley value of the separator 15 in the flat portion 11A.  As a result, it is possible to effectively prevent the internal resistance of the corner portion 11B from increasing when the surface pressure applying member 7 applies the surface pressure to the flat portion 11A ([0018]).  As understood in view of applicant’s specification as filed (see e.g. [0037]), the air permeability is directly related to the Gurley value.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio B/A as claimed to effectively prevent the internal resistance of the corner portion from increasing when pressure is applied to the flat portion as taught by Mizuno.
Regarding claim 3, modified Minami discloses the battery of claim 1.  Minami further discloses the separator may be formed of polypropylene or polyethylene (both polyolefins) ([0043], [0087]).
Regarding claim 5, modified Minami discloses the battery of claim 1.  Minami is silent regarding the battery case housing the nonaqueous electrolyte in an amount of 55 g or more and 75 g or less.  However, Nose teaches the nonaqueous electrolyte is injected into the container 4.8g per 1 Ah of battery capacity ([0089]).  Therefore, the mass of the electrolyte required for a given battery would depend on the capacity of the battery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a sufficient amount of electrolyte for a desired capacity of the battery, including the amount claimed.

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0226106 A1 (“Minami”) in view of US 2014/0335417 A1 (“Nagai”), JP 2005-116186 A (“Nose”), and JP 2015-053113 A (“Mizuno”) as applied to claim 1 above, and further in view of US 2005/0244716 A1 (“Ogawa”).
Regarding claim 4, modified Minami discloses the battery of claim 1.  Minami further discloses the separator has a thickness of 15 µm to 25 µm ([0076]).  Minami discloses the separator has an air permeance of 150 to 500 s/100 cc ([0076]) but is silent regarding the porosity being 30% or more and 70% or less.
Ogawa discloses a lithium-ion secondary battery (Abstract) and teaches a separator having a porosity of 45% to 90% ([0052]).  If the porosity is less than 45%, lithium ions are less likely to migrate efficiently between the positive and negative electrode active materials, since the amount of electrolytic solution which can infiltrate the separator 40 is too small, the electrolytic solution is harder to flow through the separator, lithium ions migrate unevenly in the separator ([0056]).  When the porosity of the separator exceeds 90%, the strength of the separator 40 becomes insufficient ([0057]).  In view of these teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the porosity of the separator as taught by Ogawa to enable lithium ions to migrate efficiently and provide sufficient strength to the separator.

Response to Arguments
Applicant’s arguments, see pp. 6-9, filed 03/15/2022, with respect to the rejection(s) of claim(s) 1 and 3-5 (claim 2 being incorporated into claim 1) under 35 USC 103 in relation to the width W of Minami have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0226106 A1 (“Minami”), US 2014/0335417 A1 (“Nagai”), JP 2005-116186 A (“Nose”), and JP 2015-053113 A (“Mizuno”).  This rejection is therefore made NON-FINAL
Applicant’s second point in the remarks, see pp. 9-11, regarding Minami is moot in view of the new grounds of rejection above wherein Minami is the primary reference.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727